                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE VARIABLE ANNUITY LIFE                         Case No. 19-cv-00626-KAW
                                         INSURANCE COMPANY,
                                   8
                                                        Plaintiff,                         ORDER TO SHOW CAUSE
                                   9
                                                 v.                                        Re: Dkt. Nos. 25, 26
                                  10
                                         TEREZIA CORNELL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On August 13, 2019, Plaintiff The Variable Annuity Life Insurance Company filed two

                                  14   motions for default judgment, with motion hearings set for October 3, 2019. (Dkt. Nos. 25, 26.)

                                  15   On October 3, 2019, the Court held the hearings on Plaintiff’s motions; Plaintiff, however, did not

                                  16   appear at the hearing. (Dkt. No. 31.)

                                  17          Accordingly, the Court ORDERS Plaintiff to show cause, by October 15, 2019, why the

                                  18   motions for default judgment should not be denied by explaining why Plaintiff failed to appear at

                                  19   the motion hearing. The motion hearing is reset for October 17, 2019 at 1:30 p.m. Failure to

                                  20   respond to the order to show cause and appear at the hearing may result in the Court denying both

                                  21   motions for default judgment.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 7, 2019
                                                                                           __________________________________
                                  24                                                       KANDIS A. WESTMORE
                                  25                                                       United States Magistrate Judge

                                  26
                                  27

                                  28
